UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 1, 2010 STEELE RESOURCES CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 333-143970 75-3232682 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2101 Arrowhead Drive, Suite 101 Carson City, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (530) 672-6225 STEELE RECORDING CORPORATION (Registrant’s former name) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendment to Articles of Incorporation The Registrant filed a Certificate of Amendment with the Nevada Secretary of State to be effective September 1, 2010 changing the Registrant’s name to “Steele Resources Corporation”. The Registrant’s OTCBB symbol “SELR” remains the same. Item 5.07Submission of Matters to a Vote of Security Holders Stockholders owning a majority of the Registrant’s outstanding common stock, by written consent without a meeting, approved the amendment to the Registrant’s Articles of Incorporation to change its name to Steele Resources Corporation. On August 5, 2010 a preliminary Information Statement pursuant to Section 14C of the Proxy Rules was filed with the SEC. A definitive Information Statement was filed with the SEC and sent to stockholders on August 16, 2010. Item 9.01Financial Statements and Exhibits (b)Exhibits 99.1Press Release dated September 1, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2010 STEELE RESOURCES CORPORATION By: /s/ A.Scott Dockter A.Scott Dockter, Chief Executive Officer 3
